Order entered January 11, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01272-CV

              INTO THE SUNSET REVOCABLE LIVING TRUST, Appellant

                                                  V.

                             DESIGN TECH HOMES, LP, Appellee

                            On Appeal from the 274th District Court
                                    Comal County, Texas
                             Trial Court Cause No. C2017-2027C

                                             ORDER
       Before the Court is appellant’s January 7, 2019 motion to extend the time to file a brief

and all deadlines. The clerk’s and reporter’s records have been filed and the appellate record

appears to be complete. Appellant’s brief is currently due January 28, 2019. See TEX. R. APP. P.

4.1(a), 38.6(a)(2).

       The record before this Court contains an order of dismissal signed on November 28,

2018. Attached to appellant’s motion as an exhibit is a motion to modify the November 28 order

filed in the trial court. Appellant explains in its motion that the trial court still has plenary power

to sign a modified judgment, and it seeks the extension for that reason.

       Although the trial court’s plenary power has not expired, this appeal moves forward.

Any subsequent order or judgment and actions relating to it may be filed in a supplemental
clerk’s record. See TEX. R. APP. P. 27.3. For these reasons, we GRANT appellant’s motion to

the extent we extend the time for appellant to file a brief to February 27, 2019.



                                                    /s/     BILL WHITEHILL
                                                            JUSTICE